Citation Nr: 1019874	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for tinea cruris and 
lichenified dermatitis of crural folds, both thighs and 
scrotum (skin disability), including first considering 
whether it was appropriate to reduce the rating for this skin 
disability from 10 to 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and August 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The March 2007 decision proposed to reduce the 
rating for the Veteran's skin disability from 10 to 0 
percent, and the August 2007 decision implemented this 
reduction prospectively effective as of November 1, 2007.  

Those decisions were in response to the Veteran's January 
2007 claim for a higher, i.e., increased rating for his skin 
disability.  So the RO not only did not increase his rating 
but, instead, reduced it.  Consequently, his appeal involves 
first determining whether it was appropriate to reduce his 
rating and then addressing whether a higher rating is 
warranted.

As support for his claim, the Veteran testified at a 
videoconference hearing in December 2009 before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing, the presiding Judge held the record open for an 
additional 60 days to allow the Veteran time to obtain and 
submit additional supporting evidence.  As the February 2010 
deadline approached for submitting this additional evidence, 
the Veteran filed a motion requesting an additional 30 days, 
which the Board granted in April 2010.  By that time, 
however, he already had gone ahead and submitted this 
additional evidence in March 2010 and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).




FINDINGS OF FACT

1.  The 10 percent rating assigned for the Veteran's skin 
disability had been in effect since January 29, 1998, so for 
more than five years when reduced to 0 percent as of November 
1, 2007.

2.  The RO's March and August 2007 decisions at issue failed 
to consider the provisions of 38 C.F.R. § 3.344 prior to 
reducing the rating for this disability from 10 to 0 percent, 
so the rating reduction is void ab initio.  

3.  The Veteran's skin disability, however, does not affect 
20 to 40 percent of his entire body or 20 to 40 percent of 
exposed areas.  There also is no indication he has been 
prescribed systemic therapy such as corticosteroids or other 
immunosuppressive drugs since one year prior to filing his 
claim for a higher rating for this disability, let alone for 
at least six weeks each year since filing this claim.  


CONCLUSIONS OF LAW

1.  The reduction in rating for the Veteran's skin disability 
from 10 to 0 percent, effective November 1, 2007, was 
improper, so the 10 percent rating is reinstated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105(e), 3.344 (2009); Kitchens v. Brown, 7 Vet. App. 320 
(1995).

2.  But the criteria are not met for a rating higher than 10 
percent for the skin disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, 
Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings 


leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2007, upon receipt of his claim for a higher rating for his 
skin disability.  The RO sent him that letter prior to 
proposing to reduce the rating for his skin disability in 
March 2007 and before deciding to implement this reduction in 
August 2007 prospectively effective as of November 1, 2007.  
The letter informed him of the evidence required to 
substantiate his claim (that is, as it arose in its initial 
context for a higher rating), and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted personal statements and 
testified at a videoconference hearing.  He also submitted 
private treatment records, including following and as a 
result of his hearing.  The RO also obtained his VA treatment 
records and arranged for a VA compensation examination to 
assess the severity of his skin disability.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  The last VA examination to assess his skin 
disability was in February 2007, so relatively recently.  And 
although he testified during his videoconference hearing that 
that examination was inadequate, because it was cursory at 
best, he has not submitted any competent and credible 
evidence supporting of this notion; instead, there is only 
his unsubstantiated lay allegation.  Consequently, another 
examination to reassess the severity of his skin disability 
is not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of this condition.  38 C.F.R. § 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Analysis

A.  Whether it was Appropriate to Reduce the Rating for the 
Veteran's Skin Disability from 10 to 0 Percent as of November 
1, 2007

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
To that end, in a rating reduction case, VA has the burden of 
establishing the disability has improved.  This is in stark 
contrast to a case involving a claim for an increased (i.e., 
higher) rating, in which it is the Veteran's responsibility 
to show the disability has worsened.  A rating reduction case 
focuses on the propriety of the reduction and is not the same 
as an increased rating issue.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).  

Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating- 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

VA regulations also provide that where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as psychiatric disorders will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further that these considerations are 
required for ratings which have continued for long periods at 
the same level (5 years or more), and that they do not apply 
to disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  

Furthermore, under 38 C.F.R. § 3.344, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons.  The 
beneficiary must be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  The law provides that 
where a rating reduction was made without observance of law, 
although a remand for compliance with that law would normally 
be an adequate remedy, in a rating reduction case the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath, 1 Vet. App. at 595.

By rating action in March 2007, the RO proposed to reduce the 
10 percent evaluation assigned for the Veteran's skin 
disability to 0 percent.  He was notified of the proposal in 
April 2007 and given 60 days to respond.  The August 2007 
rating decision reduced the skin disability rating from 10 to 
0 percent prospectively effective as of November 1, 2007.

But the critical issue in analyzing the reduction is whether 
38 C.F.R. § 3.344 applies, that is, whether the 10 percent 
evaluation was in effect for more than five years at the time 
of the reduction.  The duration of a rating is measured from 
the effective date assigned to a rating until the effective 
date of the actual reduction.  See Brown, 5 Vet. App. at 417-
18.  Here, the prior 10 percent rating had been in effect 
since January 29, 1998, so for well more than the required 
five years when reduced as of November 1, 2007.  Hence, § 
3.344 clearly applies.

Thus, the reduction is void ab initio because the provisions 
of § 3.344 were not met.  In fact, there was no suggestion of 
any consideration of 38 C.F.R. § 3.344 at all.  While the 
RO's decision to reduce the 10 percent rating implied there 
was improvement in the status of the disability, there was no 
implicit or explicit consideration of the protections of § 
3.344.  Notably, there is no mention of § 3.344 in the RO's 
March or August 2007 rating decision narratives.  
Specifically, the RO failed to consider whether there was 
"sustained improvement" and that such improvement was 
reasonably certain to be maintained under the ordinary 
conditions of life, a requirement prior to a reduction in a 
rating that, as here, had been in effect for more than 5 
years.  Indeed, a cursory review of the record shows that far 
from sustained improvement, there is potential worsening of 
this condition as the portion of body affected by the skin 
disability appears to have grown from 1-2% to 3% 
in-between the December 2004 and February 2007 VA 
examinations.  See 38 C.F.R. § 4.118, DC 7806 (2008).  
Further, the Veteran was not given notice of 38 C.F.R. § 
3.344 in the April 2009 statement of the case (SOC).  
38 C.F.R. §§ 19.29, 19.30.

Thus, the Board finds that the August 2007 rating decision 
effectuating the rating reduction to a noncompensable level 
- prospectively effective as of November 1, 2007, was void 
ab initio and thus improper.  See Greyzck, 12 Vet. App. at 
292.  Accordingly, the 10 percent rating is reinstated as of 
the date it was reduced.



B. Whether the Veteran is Entitled to a Rating Higher than 10 
percent 
for this Skin Disability

As mentioned, the Veteran's January 2007 claim was for a 
higher rating for this disability, since restored to the 10-
percent level.  His skin disability is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7899-7806, analogous to 
dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.27 (2009).  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (indicating the 
choice of DC must be upheld if supported by explanation and 
evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be 
specifically explained).

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  But the Court also has explained that, 
in determining the present level of disability, it may be 
necessary to "stage" the rating if the factual findings 
show distinct time periods where the service-connected 
disability has exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the 
state of the disability from one year before the claim was 
filed - so, here, since January 2006, until VA makes a final 
decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

38 C.F.R. § 4.118, Diagnostic Code 7806 provides ratings for 
dermatitis or eczema.  A higher 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  38 C.F.R. § 
4.118.



Here, there is no indication of scars associated with the 
skin disability that might warrant evaluation under DCs 7800 
to 7805.  See 38 C.F.R. § 4.118 (2008); see also, again, 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  The revised scars criteria are also inapplicable.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 
C.F.R. § 4.118, DCs 7800 to 7805 (2009).  

There also is no competent and credible medical or other 
evidence indicating the Veteran's skin disability warrants a 
rating higher than 10 percent under the applicable DC 7806.  
Only the February 2007 VA examination report falls within the 
period of the appeal specifically relating to the increased-
rating claim, beginning in January 2006 (one year prior to 
the claim for a higher rating).  

Regarding the February 2007 VA examination, the Veteran 
complained of a continuing rash on his groin and scrotum 
area.  He reported using medicated creams to treat the 
condition.  The examiner observed lichenification of the 
scrotum and groin folds, with no erythema or scaling noted.  
The examiner diagnosed the skin disability as lichen 
simplex/pruritus scroti and further suspected allergic 
contact dermatitis of the axillae.  Importantly, the February 
2007 examiner found the skin disability affected no exposed 
areas (i.e., 0%) of the body, but that it did affect 3% of 
the total body surface area (BSA).  

Although unfortunate, the competent and credible evidence is 
simply insufficient to meet the criteria for the higher 30 
percent rating, which requires the disorder to affect a far 
greater portion of the Veteran's skin.  To the point, there 
are no medical records (including the additional records he 
submitted after his hearing) finding exposure of more than 20 
percent of the entire body or more than 20 percent of exposed 
areas affected.  Rather, he only has at most 3% of his entire 
body and 0% of exposed areas affected by his skin disability.  
And there are no findings by the February 2007 VA examiner, 
nor any evidence from the treatment records submitted after 
the hearing, alternatively indicating the Veteran's skin 
condition requires the use of immunosuppressive medications 
or corticosteroids for any duration, let alone for more than 
6 weeks each year.  So he is not entitled to a higher 30 
percent rating under DC 7806.  38 C.F.R. § 4.7.  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as the existence of 
skin symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  But as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the severity of his skin disability in terms of 
the applicable rating criteria.  Rather, this necessarily 
requires appropriate medical findings regarding the extent 
and nature of his skin disability.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

There is no basis to "stage" his rating under Hart, either, 
because his skin disability has never been more than 10-
percent disabling at any time since January 2006 (one year 
prior to filing his current claim).  And since, for these 
reasons and bases discussed, the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's skin disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for reinstatement of the 10 percent rating for the 
skin disability - retroactively effective from the date of 
its reduction (November 1, 2007) is granted.

However, the claim for a rating higher than 10 percent for 
this skin disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


